DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2021 has been entered.
Allowable Subject Matter
Claims 1-3, 5-14, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, examiner agrees with applicant’s argument filed 12/14/2021 (p. 11) that none of Noh et al. (US 2018/0358253) and Kholodenko et al. (US 6,490,145) in view of Cho et al. (US 2017/0235568), as described in the Office Action mailed 11/04/2021, teach “the first porous part including a porous region including at least one dense part, …, the dense part being embedded in and surrounded by the porous region, ..”.
Regarding claim 5, Noh does not teach “the porous region includes a plurality of sparse portions having a plurality of pores, and a dense portion having a density higher than a density of the sparse portions, the dense portion having a dimension in a second 
Regarding claim 14, Noh does not teach “at least one of the plurality of holes provided in the ceramic dielectric substrate satisfies α < β, when an angle between an edge of an opening of the holes on the groove side and a bottom surface of the groove is taken as α, and an angle between an edge of an opening of the holes on the second major surface side and the second major surface is taken as β.” In addition, it would not have been obvious to modify Noh to be denser than the porous region.
Other prior art of record, alone or in combination, also does not teach every limitation of either one of the independent claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722